Exhibit 1 AGREEMENT AS TO JOINT FILING OF SCHEDULE 13D/A Dated June 6, 2013 The undersigned acknowledge and agree that the foregoing Schedule 13D/A is filed on behalf of each of the undersigned and that all subsequent amendments theretoshall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in counterparts and each of such counterparts taken together shall constitute one and the same instrument. ABAX LOTUS LTD. By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAXNAI XINLTD. By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX GLOBAL OPPORTUNITIES FUND By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX ARHAT FUND By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX UPLAND FUND, LLC By: ABAX CLAREMONT LTD. in its capacity as Managing Member By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX CLAREMONT LTD. By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX GLOBAL CAPITAL By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX GLOBAL CAPITAL (HONG KONG) LIMITED By: /s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director XIANG DONG YANG /s/ Xiang Dong Yang Name: Xiang Dong Yang
